DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 09/10/2021. 
Response to Arguments
The rejection of claims 1-6, 8-16, 18-21, and 28 under 35 U.S.C. § 103 is withdrawn as the claims have been amended.
Examiner’s Statement of Reasons for Allowance
Claims 1-6, 8-16, 18-21, and 28 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art, as previously recited, Yoshimi (US 2009/0327664) in view of Han et al. (CN 104378196A; Hereinafter “Han”) does not explicitly teach or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 11, and 21, and 28. For example, none of the cited prior art teaches or suggest the steps of “wherein the apparatus emits first analog electrical characteristics when the at least one genuine computation is performed and emits second analog electrical characteristics when the at least one redundant computation is performed, wherein the at least one genuine computation is performed based on at least one of a first input and a first key, the first input derived from the at least one plaintext and the first key derived from the at least one password key, wherein the at least one redundant computation is performed based on at least one of a second input or a second key, and wherein the second input has a same signal property as the first input and/or the second key has a same signal property as the first key so that a metric of similarity between the first analog electrical characteristics and the second analog electrical characteristics satisfies a threshold.” As a result, the claims are allowable over the cited prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437